Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141586                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  CYNTHIA MARIE ZAVODSKY, a/k/a                                                                       Alton Thomas Davis,
  CYNTHIA WOLF,                                                                                                          Justices
           Plaintiff-Appellee,
  v                                                                 SC: 141586
                                                                    COA: 296523
                                                                    Wayne CC Family Division:
                                                                    03-309596-DM
  JASON ZAVODSKY,
           Defendant,
  and
  RICHARD ZAVODSKY,
           Intervenor-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 21, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 15, 2010                    _________________________________________
           s1012                                                               Clerk